 



EXHIBIT 10.34

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT, effective March 28, 2005, is made by and between
CUNO INCORPORATED, a Delaware corporation (the “Company”), and MARK G. KACHUR
(“Executive”).

RECITALS

     WHEREAS, Executive is and has been serving as Chairman of the Company’s
Board of Directors (the “Board”) and President and Chief Executive Officer of
the Company and is an integral part of its management;

     WHEREAS, Executive and the Company are parties to an Employment Agreement
dated December 1, 2000, and which is set to expire on June 1, 2005;

     WHEREAS, Executive and the Company desire to continue their relationship
with each other under the terms of this Agreement;

     WHEREAS, the Company wishes to ensure that Executive will not compete with
the Company for a period of two years after the last date on which he is either
an employee of the Company or a member of the Board, whichever is later; and

     WHEREAS, Executive is prepared to enter into this employment agreement with
the Company and to give the Company assurances it desires;

     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein set forth, the parties hereto have agreed and do hereby
mutually agree as follows:

     Employment, Contract Period. During the period specified in this Section 1,
the Company shall employ Executive, and Executive shall serve the Company, on
the term and subject to the conditions set forth herein. The term of Executive’s
employment hereunder shall commence as of December 1, 2004 (the “Effective
Date”) and, subject to prior termination as provided in Section 6 hereof, shall
continue through November 30, 2008 (the “Expiration Date”). The term of
Executive’s employment hereunder is sometimes hereinafter referred to as the
“Contract Period.”

     Responsibility. At all times during the Contract Period, Executive shall
serve the Company as the Company’s Chairman of the Board and Chief Executive
Officer

 



--------------------------------------------------------------------------------



 



and shall (a) devote his full business time and effort exclusively to the
performance of duties as assigned to him by the Board that are normally incident
to the offices of Chairman of the Board and Chief Executive Officer, and (b) use
his best efforts to promote the interests of the Company and its affiliates.

     Remuneration. At all times during the Contract Period, the Company shall
pay to Executive compensation as provided in this Section 3.

     Base Salary. The Corporation shall pay Executive a base salary at an annual
rate of not less than $550,000 paid at least on a monthly basis. The annual rate
of base salary may be increased at the discretion of the Compensation and
Pension Committee of the Board (the “Committee”). If increased, the annual rate
of base salary may not thereafter be decreased during the term of this
Agreement.

     Annual Incentive Compensation. The Corporation may pay Executive an annual
bonus under the provisions of the Company’s Management Incentive Plan and the
Executive Management Incentive Plan or any successor plans but only if and when
authorized by the Committee. The Executive’s combined annual incentive
compensation target under such plans shall be 100% of his base salary.

     Restricted Shares. The Company granted to Executive, on January 17, 2005,
18,228 restricted shares of the Company’s Common Stock pursuant to the Company’s
1996 Stock Incentive Plan, and, subject to the conditions of the restriction,
shall vest on December 1, 2008.

     Long-Term Incentive Compensation. On December 1, 2005, December 1, 2006 and
December 1, 2007, respectively, the Company shall grant to the Executive annual
Long-Term Incentive Awards. Each Long-Term Incentive Awards shall have a value
at the time of the grant equal to $1 million, using the valuation method(s) then
employed by the Company to value its employee long-term incentive awards. Such
Long-Term Incentive Awards shall be documented by separate agreements entered
into by the Company and the Executive at the time of the respective grant. In
the event of a Change of Control, as hereinafter defined, any Long-Term
Incentive Award granted to the Executive after the Change in Control shall be
settled in cash, unless otherwise agreed to by Executive.

     Annual Executive Review. Executive shall provide the Chairman of the
Committee with a written self-evaluation following the close of each Company
fiscal year. Such self-evaluation shall provide a review of the Executive’s
performance against individual goals previously agreed to by the Executive and
the Committee. The Committee will review the self-evaluation with the Executive
at the next

 



--------------------------------------------------------------------------------



 



regularly scheduled Committee meeting and will establish agreed upon individual
goals for the Executive for the next fiscal year.

     Employee Benefits. Executive, and to the extent applicable his spouse and
dependents, shall be included, to the extent eligible thereunder with respect to
the requirements applicable to all employees eligible thereunder, under any and
all existing plans (and any plans that later may be adopted) providing benefits
for the Company’s employees. These plans, include, but are not limited to:

     (a) The Company’s group life insurance plan, under which Executive shall be
eligible for life insurance equal to four times his then-current base salary as
defined in the Plan or the Group Replacement Insurance plan, at Executive’s
option.

     (b) The Company’s hospitalization and medical plans, as provided to all
Company employees.

     (c) The Company’s long-term disability plan, as provided to all Company
employees.

     (d) Any pension, thrift plans, profit-sharing plans, stock purchase plans,
and any and all other similar or comparable benefits.

     (e) The SERP and any other supplemental executive retirement Plan or excess
benefit plan.

Executive shall also be provided with a suitable automobile allowance of $1,500
per month under the terms of the Company’s executive automobile program,
automobile insurance, gas and maintenance, paid vacation of at least four weeks
per year, and officers’ and directors’ liability insurance coverage in an amount
reasonably available. Executive shall also be provided tax preparation and
estate planning counsel up to $30,000 per year, not to exceed a total of $75,000
during the term of this Agreement.

Executive shall also be eligible to receive a Medicare supplement policy,
arranged by the Company, following termination or expiration of this Agreement.
Such supplement policy shall be available to the Executive and his spouse
following the Expiration Date, or sooner if this Agreement is terminated due to
death or Disability of the Executive, as hereinafter defined. Executive and/or
his spouse will reimburse the Company for the cost of such supplemental policy.

Executive shall furthermore be provided with a mutually agreeable Change of
Control Agreement, providing benefits no less favorable to the Executive than
contained in the current Change of Control Agreement, dated October 1, 1996, as
amended, between the parties. The current Change of Control Agreement, as
amended, shall remain in effect until a new Change of Control Agreement is
entered

 



--------------------------------------------------------------------------------



 



into by the parties. The parties will use their best efforts to enter into a new
Change of Control Agreement by September 30, 2006.

Supplemental Executive Retirement Plan. Company agrees to grant to Executive a
supplemental executive retirement plan (“SERP”) that contains the following
provisions:

(a) SERP retirement benefit calculated in accordance with the formula under the
Pension Plan for Salaried Employees of CUNO Incorporated, provided, however that
such benefit will be calculated (i) using base salary plus target award plan
bonuses excluding the stock payout premium, (ii) based upon average compensation
of the highest 3 consecutive years during the 10 year period immediately
preceding separation from service, and (iii) using years of service as follows:
(I) upon attainment of age 60, 12 years of service; (II) upon attainment of age
62, 17 years of service; and (III) upon attainment of age 65, 25 years of
service.

(b) A SERP retirement benefit in the event of a change in control, calculated in
the same manner as a SERP retirement benefit, provided however, that such
benefit will be calculated (i) using 20 years of service, if greater than the
service mentioned above; and (ii) based upon Executive’s highest annualized base
salary plus the greater of (I) an amount equal to the highest earned annual
target award bonus excluding the stock payout premium, or (II) an amount equal
to the highest target level bonus excluding the stock payout premium.

Termination.

(a) Death or Disability. Executive’s employment hereunder will terminate
immediately upon Executive’s death. The Company may terminate Executive’s
employment hereunder immediately upon giving notice of termination if Executive
is disabled, by reason of physical or mental impairment, to such an extent that
he has been unable to substantially perform his duties under this Agreement for
an aggregate of 180 days (whether business or non-business days and whether or
not consecutive) during any period of twelve consecutive calendar months.

(b) For “Cause.” The Company may terminate Executive’s employment under this
Agreement for “Cause” as set forth herein. For purposes of this Agreement,
“Cause” shall mean Executive’s gross misconduct (as defined herein). For
purposes of this definition, “gross misconduct” shall mean (A) a felony
conviction in a court of law under applicable federal or state laws which
results in material damage to the Company or any of its subsidiaries or

 



--------------------------------------------------------------------------------



 



materially impairs the value of Executive’s services to the Company, or
(B) willfully engaging in one or more acts, or willfully omitting to act in
accordance with duties hereunder, which is demonstrably and materially damaging
to the Company or any of its subsidiaries, including acts and omissions that
constitute gross negligence in the performance of Executive’s duties under this
Agreement. Notwithstanding the foregoing, Executive may not be terminated for
Cause unless and until there shall have been delivered to him a copy of a
resolution duly adopted by a majority affirmative vote of the membership of the
Board (excluding Executive, if he is then a member) at a meeting of the Board
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such termination and not less than
30 days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct which constitutes Cause as set forth in this
subsection 6(b).

(c) Without “Cause.” The Company may terminate Executive’s employment under this
Agreement without “Cause” at any time, effective at such time as the Board may
specify in a motion duly adopted by the affirmative vote of two-thirds of the
members of the Board then in office.

(d) By Executive. The Executive may terminate this Agreement and his employment
with the Company pursuant thereto, at any time, with or without any breach of
this Agreement by the Company, by giving written notice to the Company. If the
Executive terminates this Agreement without any breach of this Agreement by the
Company, such written notice shall be given not less than two (2) months prior
to the effective date of the termination. Unless this Agreement is terminated by
the Executive as a result of a breach of this Agreement by the Company, for
which damages and, if applicable, attorney’s fees and costs may be claimed by
the Executive, upon termination of this Agreement by the Executive, all rights
and obligations of the Executive under this Agreement shall cease upon the
effective date of the termination. This subparagraph shall not affect vested
awards. Notwithstanding the foregoing, in the event of a termination by
Executive under this subsection 6(d) as a result of a breach of this Agreement
by the Company following a Change of Control, as hereinafter defined, any
amounts payable hereunder shall not cover a period extending beyond the
Expiration Date.

 



--------------------------------------------------------------------------------



 



7. Compensation and Benefits Following Termination Without “Cause.” If the
Company terminates Executive’s employment under this Agreement without “Cause:”

(a) the Company shall pay to Executive, in immediately available funds, within
10 days of the date of termination of Executive’s employment, a lump sum amount
that is equal to the lesser of: (i) the sum of (A) 24 months’ of base salary at
the highest rate paid to Executive before the termination, plus (B) two times
the average of the annual cash bonuses, if any, received by Executive under the
provisions of the Company’s Incentive plans or any successor plan with respect
to each of the two most recent fiscal years of the Company ended before the
termination, or (ii) the balance of base salary and annual cash bonuses
Executive would be entitled to receive, under the provisions of the Company’s
Incentive plans or any successor plan, had he not been terminated and achieved
100% of his bonus goals, throughout the remainder of this Agreement, until the
Expiration Date;

(b) the restrictions on any restricted shares held by Executive immediately
before the termination of his employment shall expire simultaneously with the
termination of his employment;

(c) any options to purchase shares in the Company held by Executive immediately
before the termination of his employment that were not otherwise exercisable by
Executive shall be exercisable by Executive at any time during the 90-day period
beginning immediately after the date of termination of his employment;

(d) any other long term incentive awards held by the Executive immediately
before the termination of his employment shall become fully vested and
exercisable; and

(e) with the exception of health and medical benefits, which the Company will
provide for a period of one year after termination, the Company shall not be
obligated to pay any compensation, benefits, or perquisites to Executive by
reason of this Agreement after the termination of his employment.

If Executive receives any payments under this Agreement as a result of
termination of his employment following a termination without Cause, those
payments shall be in lieu of any and all other claims or rights that Executive
may have for severance, separation, and/or salary continuation pay upon that
termination of his employment.

 



--------------------------------------------------------------------------------



 



8. Compensation and Benefits Following Termination on Account of Death or
Disability. If the Company terminates Executive’s employment under subsection
6(a) of this Agreement by reason of Executive’s death or disability:

(a) the Company shall pay and provide to Executive, not later than 75 days after
the end of the fiscal year in which the termination occurs, that portion of the
total bonus, if any, to which he would have been entitled had he continued to be
employed under this Agreement through the end of the fiscal year in which the
termination occurs, equal to the total bonus multiplied by a fraction, the
numerator of which is the number of days in the fiscal year ending on or before
the date of Executive’s termination and the denominator of which is 365;

(b) the restrictions on any restricted shares or any other equity or Long-Term
Incentive awards held by Executive immediately before the termination of his
employment shall terminate simultaneously with the termination of his employment
and any and all such awards shall become immediately exercisable.

 



--------------------------------------------------------------------------------



 



(c) Miscellaneous Services following Termination of Employment. Following
termination of his full-time employment under this Agreement, Executive shall
make himself available at all reasonable times for consultation by and with the
Company’s officers and directors. If Executive is called upon to render services
of this nature, he shall, in consideration therefor and as a condition thereto,
receive reasonable compensation for the services rendered and reimbursement for
any travel or other out-of-pocket expenses incurred in connection therewith. In
addition, Executive agrees to cooperate with the Company (including following
termination of Executive’s employment for any reason), on a reasonable basis
when cooperation would not unreasonably interfere with Executive’s employment by
making himself available to testify on behalf of the Company or any subsidiary
or affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board and its
representatives or counsel, or representatives or counsel of or to the Company,
or any subsidiary or affiliate of the Company, as requested; provided, however,
this provision shall not apply to any action between the Executive and the
Company to enforce this Agreement. The Company agrees to reimburse Executive, on
an after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.



10.   Benefit. This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributed, devisees, and legatees. If Executive should die
while any amounts are still payable or will be payable to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee or, if there be no such designee, to Executive’s estate.



11.   Successor to the Company. The Company shall require any successor or
assign (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all the business and/or assets of the
Company, by agreement in form and substance satisfactory to Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.

 



--------------------------------------------------------------------------------



 



12. Confidential Information and Noncompetition. Executive agrees and
acknowledges that Executive’s talents, skills, and experience are unique, and
that Company has invested considerable efforts and money in developing and
compiling customer lists, supplier lists, and trade and market information, in
developing business techniques and practices, and in maintaining valuable market
relationships; that such items and all other information that relates to the
business of the Company, the business of any customer or supplier of the
Company, or the business of any person, firm, or corporation that consults with
or is affiliated with the Company, constitute for purposes hereof the
“Confidential Information” of the Company; and that the Confidential Information
is valuable property of the company and is vital to the operation and
continuation of the Company’s business. Confidential Information shall not
include information so generally known as to be part of the public domain.
Executive acknowledges that the Company has and will disclose Confidential
Information to Executive and afford him access to Confidential Information in
connection with his employment with the Company. Executive agrees that he shall
use such Confidential Information solely for the benefit of the Company.
Executive further acknowledges that the grant of restricted shares referred to
in section 3(c) is being made by the Company in order to induce Executive to
agree to the restrictions contained in this Section 12 and that Executive has
received valuable consideration commensurate with those restrictions.
Accordingly, Executive agrees and acknowledges that:

(a) Except as required in the performance of his duties as an employee of the
Company, Executive shall not at any time, either directly or indirectly, use,
divulge, disclose. or communicate to any person, firm, or corporation in any
manner whatsoever any Confidential Information.

(b) Executive shall be given access to the Company’s Confidential Information
solely for purposes relating to his employment by the Company. Executive shall
have no rights in such Confidential Information or any letters patent,
copyrights, or other proprietary rights relating thereto, and Executive hereby
assigns to the Company any supplemental or additional information relating to
the Confidential Information acquired by Executive, whether solely or in
collaboration with others, that relates in any manner to either the subject of
Executive’s work for the Company or any business of the Company during the
Contract Period (“Improvements”). Executive will disclose promptly in writing to
the Company all such Improvements or information supplemental or related
thereto, and such Improvements shall be treated for all purposes as Confidential
Information hereunder.

 



--------------------------------------------------------------------------------



 



(c) During the Contract Period and thereafter, at the request of the Company and
without expense to Executive, Executive shall cooperate in the procurement of
any patent, copyright, trademark, or trade name protection in the Company’s name
that may be necessary or desirable to vest, or to perfect the record of, title
to the Confidential Information in the Company. Executive agrees to execute all
documents and do all things necessary or desirable in any controversy or
otherwise to aid Company in obtaining and enforcing proper protection of its
Confidential Information.

(d) During the period commencing on the Effective Date and ending on the second
anniversary of the first date on which Executive is neither employed by the
Company nor a member of the Board (the “Restriction Period”), Executive shall
not, directly or indirectly, own, operate, have any other than a minor financial
interest in, be employed by, or in any other manner take part in or consult with
any business that is the same as, similar to, or competitive with the business
of the Company as such business is conducted during the Contract Period. During
the Restriction Period, Executive shall not solicit (other than for the benefit
of the Company during the Contract Period) any sale or purchase to or from any
person who is or was a customer or supplier of the Company during the term of
Executive’s employment by the Company, either as an employee, agent, consultant,
licensee, independent contractor; owner, or otherwise. Furthermore, during the
Restriction Period, Executive shall not, directly or indirectly, hire or solicit
any employee of the Company.

(e) At any time upon request of the Company and upon termination of his
employment by the Company, Executive shall deliver to the Company, and shall not
retain for his own or another’s Use, any and all lists, information, notes,
memoranda, documents, devices, and any other material, and all copies thereof,
relating to Executive’s work or the products or business of the company of which
Executive had knowledge.

(f) If any provision of this Section 12 is determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area, it shall be interpreted to
extend only over the maximum period of time for which it may be enforceable, or
over the maximum geographical area to which it may be enforceable, or both; and
such partial unenforceability shall not affect any other provision of this
Agreement. Executive acknowledges that, in light of the proprietary interest of
the Company in the Confidential Information, the restrictions set forth herein
are reasonable and that the remedies at law for the breach of any provision of
this Section 12 are inadequate. Accordingly, in the event of any

 



--------------------------------------------------------------------------------



 



breach, or reasonable belief as to the existence or imminence of a breach, of
the provisions hereof, the Company shall be entitled to injunctive relief to
enjoin the breach (in addition to any other legal and equitable remedies that
the Company may have, including an equitable accounting of gain to Executive
resulting from the breach), together with all costs and expenses, including
reasonable attorney’s fees, related to the enforcement by the Company of its
rights hereunder.



13.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



14.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



15.   Legal Fees and Expenses. Except for fees and expenses related to the
Company’s enforcement of the provisions of Section 12, the Company shall pay all
legal fees and expenses that Executive may incur as a result of the Company’s
contesting the validity, enforceability, or Executive’s interpretation of, or
determinations under, this Agreement. With respect to the provisions of
Section 12, above, if the Executive prevails in any action brought by the
Company pursuant to Section 12, the Executive shall be entitled to recover his
reasonable legal fees and expenses incurred by him.   16.   Notice. All notices
under this Agreement shall be in writing and shall be deemed effective when
delivered in person, or three days after deposit thereof in the official U.S.
mails, postage prepaid, for delivery as registered or certified mail, addressed
as follows:

     If to the Company:

CUNO Incorporated
Attention: Corporate Secretary
400 Research Parkway
Meriden, Connecticut 06450

     If to the Executive:

Mark G. Kachur

 



--------------------------------------------------------------------------------



 



In lieu of personal notice or notice by deposit in the official U.S. mails, a
party may give notice by confirmed telegram or fax. Either party may change the
address to which notice to that party may be mailed by notifying the other party
of the change in the manner contemplated in this section.

17. Effect on Termination and Change of Control Agreement.

(a) Executive and the Company have entered into a Termination and Change of
Control Agreement dated as of October 1, 1996, as amended, pursuant to which
Executive may become entitled to severance compensation if Executive’s
employment is terminated under certain circumstances following a Change in
Control, as defined in that agreement (the “Change in Control Agreement’).
Executive and the Company intend that if a Change in Control, as defined in the
Change in Control Agreement, occurs and thereafter Executive receives any
payments pursuant to Section 7 of this Agreement (any “Section 7 Payments”), the
payments otherwise due under the Change in Control Agreement will be reduced by
the full amount of the Section 7 Payments.

(b) Notwithstanding the foregoing, in the event of a Change of Control resulting
in a termination of Executive’s employment without “Cause”, to the extent not
then issued, Executive immediately shall be issued the balance of the
non-qualified stock options, if any, eligible to be issued pursuant to
Paragraph 3(d). In addition, all Restricted Shares, if any, issued pursuant to
Paragraph 3(c) and all non-qualified stock options issued pursuant to Paragraph
3(d) shall fully vest and be fully exercisable immediately upon termination of
the Executive’s employment without “Cause” following the Change of Control.


(c) The provisions of this Section 17 shall prevail over any inconsistent
language in the Change in Control Agreement and, to the extent necessary to be
effective shall be deemed to be an amendment to the Change in Control Agreement.



18.   Entire Agreement. This Agreement replaces and supercedes the Employment
Agreement dated December 1, 2000, between the Executive and the Company, and
expresses the entire agreement of the parties with respect to the subject matter
hereof, and all promises, representations, understandings, arrangements, and
prior agreements are merged herein and superseded hereby. Notwithstanding the
foregoing, nothing herein shall affect or diminish previous awards granted to
the Executive. No person, other than pursuant to a resolution of the Board,
shall have any authority on behalf of the Company to agree to modify or change
this Agreement or anything in

 



--------------------------------------------------------------------------------



 



    reference thereto, and any such modification or change must be in writing
and signed by both parties.

19. Governing Law. This Agreement has been entered into in, and is intended to
be performed primarily within, the State of Connecticut and shall be construed,
interpreted, and governed in accordance with the laws of the State of
Connecticut.
IN WITNESS WHEREOF, the parties have executed this Agreement, as of the date
first written above.

      EXECUTIVE   CUNO INCORPORATED
 
   
 
   
/s/ Mark G. Kachur
  By: /s/ John A. Tomich
 
   
MARK G. KACHUR
            JOHN A. TOMICH

            General Counsel and Secretary

 